           CASE 0:20-cv-02049-MJD-TNL Doc. 8 Filed 09/29/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Minnesota Voters Alliance, Ronald Moey,                Case No.: 20-cv-02049
Marissa Skaja, Charles R. Halverson, Blair
L. Johnson


                        Plaintiffs,                   NOTICE OF HEARING

 vs.


 City of Minneapolis,


                        Defendant



TO:      ABOVE NAMED DEFENDANTS


                                      NOTICE OF HEARING

         PLEASE TAKE NOTICE that Plaintiffs Minnesota Voters Alliance, Ronald

Moey, Marissa Skaja, Charles R. Halverson, Blair L. Johnson, by and through undersigned

counsel, will bring on for hearing its Motion for a Temporary Restraining Order, before

the Honorable Michael J. Davis, United States District Court Judge for the U.S. District

Court for the District of Minnesota, in Courtroom 13E of the United States District Court,

300 South Fourth Street, Minneapolis, Minnesota 55415 at a time to be determined by the

Court.
       CASE 0:20-cv-02049-MJD-TNL Doc. 8 Filed 09/29/20 Page 2 of 2




Dated: September 24, 2020.            MOHRMAN, KAARDAL &
                                      ERICKSON, P.A.

                                     /s/Erick G. Kaardal
                                     Erick G. Kaardal, No. 1035141
                                     Special Counsel for Amistad Project of
                                     Thomas More Society
                                     Mohrman, Kaardal & Erickson, P.A.
                                     150 South Fifth Street, Suite 3100
                                     Minneapolis, Minnesota 55402
                                     Telephone: 612-341-1074
                                     Facsimile: 612-341-1076
                                     Email: kaardal@mklaw.com
                                     Attorneys for Plaintiffs
